Citation Nr: 0023505	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-42 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
March 1958.

This appeal arises from an August 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for asthma.


FINDINGS OF FACT

1.  An April 1985 RO decision denied service connection for 
asthma; the veteran was properly notified of the decision and 
of his appellate rights, and did not file an appeal.

2.  Evidence submitted since the RO's April 1985 rating 
decision is non-duplicative and probative of the issue of 
whether the veteran incurred asthma during his active 
military service; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has submitted lay evidence that his asthma 
did not preexist service, there is evidence of asthma in 
service, and continuous symptomatology since service; he has 
presented a plausible claim, one which is meritorious on its 
own or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's April 1985 rating 
decision denying service connection for asthma is new and 
material, and the veteran's claim of entitlement to service 
connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 
7103, 7104(b), 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 (1999).

2.  The veteran's claim of entitlement to service connection 
for asthma is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1958, a rating decision by the Chicago RO denied the 
veteran's claim for service connection for asthma on the 
basis that asthma had not been shown on a VA medical 
examination.  The veteran was properly provided with notice 
of this decision and did not appeal.  In April 1985, the 
veteran filed a subsequent claim for service connection, 
providing additional medical evidence demonstrating treatment 
for asthma.  In an April 1985 rating decision, the RO 
considered the new evidence and denied this claim on the 
basis that the veteran's asthma existed prior to his active 
military service and was not aggravated thereby.  The veteran 
was notified of that decision by letter that same month.  The 
April 1985 decision was not timely appealed, and became final 
as outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302.  As such, the veteran's claim may be reopened and 
reconsidered only if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence has been presented, the 
claim is reopened and must be considered based upon all the 
evidence of record, to determine whether it is well-grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Finally, if the claim is well grounded, and if VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled, the 
Board may evaluate the merits of the claim.  See Winters v. 
West, 12 Vet. App. 203, 206-7 (1999), rev'd on other grounds 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 16, 2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board notes that since the April 1985 decision, the new 
evidence in the file consists of: (1) private medical records 
from August 1959 to June 1996, documenting treatment for 
asthma during that period and discussing the history of the 
veteran's condition; and (2) statements from the veteran and 
a number of acquaintances asserting that the veteran did not 
suffer from asthma prior to his enlistment in the U.S. Army.

Applying the above analysis to the evidence submitted by the 
veteran since the last final rating decision, the Board finds 
that both the private medical records and the statements bear 
directly and substantially upon the issue of whether the 
veteran's asthma pre-existed his military service, and are 
"new," not having previously been of record.  Presuming the 
evidence to be credible, the Board finds that it must be 
considered in order to fairly decide the merits of the 
claim," and is therefore material.  See Hodge at 1359, 1363; 
see also 38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for entitlement to service connection for asthma must 
be reopened.  38 U.S.C.A. § 5108.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette, 8 Vet. App. at 
75-76.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Without evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

It is the veteran's assertion that his asthma was incurred 
during his active duty with the U.S. Army.  The medical 
evidence of record includes, inter alia, an induction 
physical examination which shows no indication of asthma and 
in-service medical treatment records which indicate that the 
veteran was diagnosed with asthma during his active service.  
The Board is aware that the records also indicate that the 
veteran's asthma existed prior to his induction based on a 
very extensive history provided by the veteran at the time of 
his treatment.  However, the veteran's most recent statements 
indicate that he lied to military medical personnel about the 
origin of his asthma in order to be separated from active 
duty more quickly.  The April 1998 statements from the 
veteran's acquaintances indicate that he did not appear to 
them to suffer from any lung disease when they knew him as a 
child.  The Board can make no assessment of the credibility 
of the recently submitted lay statements at this point 
because, in determining whether a claim is well grounded, the 
truth of the lay history must be presumed credible and can 
only be rejected if the facts are outside the scope of the 
teller's competence or inherently false.  See Justus, 3 Vet. 
App. at 513.

Assuming the statements to be true, the veteran would be 
entitled to the presumption of soundness at the time of his 
induction to active duty.  See 38 U.S.C.A. § 1111 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.304(b).  Likewise assuming the 
veteran's statement to be true, the assessment of army 
physicians at the time that his asthma originated prior to 
his active service was based upon an incorrect history.  An 
opinion based wholly upon an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993), citing Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The Board notes further, that if such statements are 
presumed to be true for purposes of the well-grounded 
analysis, then there is evidence of asthma in service and 
continuity of symptomatology since service as well as 
evidence which appears to relate that post-service 
symptomatology to a current disability.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Accordingly, the Board must 
find that the veteran's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  
However, while the veteran's claim meets this threshold 
requirement, the Board finds that additional development is 
necessary before the Board can reach the merits of the 
veteran's claim.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
asthma is reopened and found to be well grounded; to this 
extent only the appeal is granted.


REMAND

As noted above, the veteran now claims that his asthma was 
incurred during his active duty with the U.S. Army and he 
denies a pre-service history of asthma.  He states that he 
lied to military personnel about such a history in order to 
be separated from active duty more quickly.  This 
explanation, however, does not explain the several post-
service references to a childhood and family history of 
asthma.  Although the April 1998 statements from the 
veteran's acquaintances indicate that he did not appear to 
them to suffer from any lung disease when they knew him as a 
child, the Board notes the following: on VA examination in 
May 1958, the veteran gave a history of asthma since age 12; 
in a private medical record dated in February 1979, the 
veteran gave a history of asthma since birth; and in a 
private medical record dated in January 1994, the veteran 
again gave a history of asthma since childhood as well as 
reported a positive family history of asthma in that his 
father had had asthma.  The Board notes further, that in the 
veteran's initial application for VA benefits filed in 1958, 
he indicated that he had been seen by Drs. Landdraza and 
McCarey in Havana, Illinois in 1952 to 1953 for asthma.  
Thus, in assessing the credibility of the recently submitted 
statements as well as in evaluating the veteran's claim, such 
early records may be of significance.  

As well, the Board notes that in the documents of record, the 
veteran has reported that he has been unable to work since 
age 46 and has been in receipt of benefits from the Social 
Security Administration (SSA).  The Board believes that these 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, at this point, fundamental principles of fairness 
require that the veteran be provided with the opportunity to 
present any additional evidence on the issue of service 
connection before the agency of original jurisdiction (the 
RO) and with any assistance he may require to develop facts 
pertinent to his claim.  See Winters, No. 99-7108, slip op. 
at 8; see also 38 U.S.C.A. § 5107(a).  Accordingly, the 
veteran's claim is REMANDED to the RO for the following 
actions:

1.  The RO should undertake any and all 
additional development required by VA's 
duty to assist a veteran who has 
submitted a well-grounded claim.  This 
assistance should include obtaining 
private medical records of treatment of 
the veteran received in 1952 and 1953 
from Drs. Landdraza and McCarey in 
Havana, Illinois as well as a copy of the 
SSA decision granting disability benefits 
and the evidence on which that decision 
was predicated.

2.  After the requested development has 
been completed to the extent possible, 
the RO should review the record on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and provide fair process.  The Board does not 
intimate any opinion as to the ultimate outcome of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



